IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-31050
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

COREY D. JONES,

                                             Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 00-CR-30032-1
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Corey D. Jones argues that the district court clearly erred

by increasing his offense level by four levels pursuant to

U.S.S.G. § 3B1.1(a) based on his organizational or leadership

role in a cocaine-trafficking conspiracy.

     The Sentencing Guidelines provide for a four-level upward

adjustment of the defendant’s offense level if a defendant is an

organizer or leader of criminal activity involving five or more

participants.     See U.S.S.G. § 3B1.1(a).    The district court’s

determination of a defendant’s role in the offense is a finding

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31050
                                -2-

of fact that is reviewed for clear error.   See United States v.

Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998).     If the finding

is plausible in light of the record as a whole, it is not clear

error.   United States v. Parker, 133 F.3d 322, 330 (5th Cir.

1998).

     The PSR and sentencing transcript reveal plausible evidence

that there were at least five individuals involved in the drug-

trafficking activity and that Jones instructed participants with

regard to the time, place, and manner in which the operation was

to be carried out, including the purchasing of telephones and the

renting of a house where the cocaine trafficking occurred.       See

United States v. Wilder, 15 F.3d 1292, 1299 (5th Cir. 1994).      The

district court’s determination that Jones held a leadership role

in the criminal activity was not clearly erroneous.     United

States v. Lage, 183 F.3d 374, 383 (5th Cir. 1999), cert. denied,

528 U.S. 1163 (2000).   The sentence is AFFIRMED.